Case 6:20-cr-00115-MJJ-PJH Document 36 Filed 06/25/20 Page 1 of 3 PageID #: 116




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 UNITED STATES OF AMERICA                       CASE NO. 6:20-CR-00115-01

 VERSUS                                         JUDGE JUNEAU

 MALIK DORSEY (01)                              MAGISTRATE JUDGE HANNA


                  REPORT AND RECOMMENDATION ON
   FELONY GUILTY PLEA BEFORE THE UNITED STATES MAGISTRATE JUDGE

       Pursuant to Title 28, United States Code, Section 636(b), and with the written

 and oral consent of the defendant, this matter has been referred by the District Court

 for administration of guilty plea and allocution under Rule 11 of the Federal Rules

 of Criminal Procedure.

       This cause came before the undersigned United States Magistrate Judge for a

 change of plea hearing and allocution of the defendant, Malik Dorsey, on June 12,

 2020. The defendant was present with his counsel, Cristie Gibbens.

        For the proceeding, the United States Attorney, defense counsel, and the

 court reporter all appeared by videoconference. The defendant appeared by

 videoconference from his home. The defendant consented to appearing by

 videoconference, and both he and his lawyer explained they had discussed the

 matter. His image and voice were clear, and the undersigned confirmed he could

 see and hear the undersigned and the lawyers clearly.

        The Court proceeded without the defendant physically present because,
Case 6:20-cr-00115-MJJ-PJH Document 36 Filed 06/25/20 Page 2 of 3 PageID #: 117



                                             -2-

 during the national emergency created by the novel coronavirus, he could not be

 physically present without seriously jeopardizing public health and safety. See

 Proclamation Number 25 JBE 2020 (March 11, 2020); March 16, 2020 Order

 Regarding Court Operations Under the Exigent Circumstances Created by the

 COVID-19 Pandemic (as supplemented multiple times). The Court did not

 postpone the plea, because the Court found that a delay of the plea would cause

 serious harm to the interests of justice.

       After the hearing, and for the reasons orally assigned, it is the finding of the

 undersigned that the defendant is fully competent, that his plea of guilty is knowing

 and voluntary, and that his guilty plea to Count 1 is fully supported by a written

 factual basis for each of the essential elements of the offense.

       Additionally, the defendant voluntarily waived the fourteen-day objection

 period that would otherwise be available under 28 U.S.C. § 636. (Rec. Doc. 35).

       Therefore, the undersigned United States Magistrate Judge recommends that

 the District Court ACCEPT the guilty plea of the defendant, Malik Dorsey, in

 accordance with the terms of the plea agreement filed in the record of these

 proceedings, and that Malik Dorsey be finally adjudged guilty of the offense charged

 in Count 1.
Case 6:20-cr-00115-MJJ-PJH Document 36 Filed 06/25/20 Page 3 of 3 PageID #: 118



                                      -3-

       THUS DONE AND SIGNED in chambers, at Lafayette, Louisiana, on June

 25, 2020.



                                    ____________________________________
                                    PATRICK J. HANNA
                                    UNITED STATES MAGISTRATE JUDGE
